Citation Nr: 1140549	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  06-15 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right arm disability, claimed as secondary to the service-connected shell fragment wound of the right shoulder.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1969 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2005 and July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2009, the Board promulgated a decision on numerous issues and remanded the case to the RO for additional development of the two remaining issues on appeal.  

The issue of a rating higher than 30 percent for posttraumatic stress disorder has been raised by the Veteran in a letter dated in April 2011 to the President but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  

The reopened claim of service connection for a low back disability and the claim of service connection for a right arm disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In a rating decision in April 1980, the RO denied the claim of service connection for a low back disability; after the Veteran was notified of the adverse determination and of his procedural and appellate rights in May 1980, he did not appeal the rating decision and the rating decision became final by operation of law based on the evidence of record at the time. 





2.  The additional evidence presented since the rating decision in April 1980 by the RO, denying service connection for a low back disability, relates to an unestablished fact necessary to substantiate the claim of service connection. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the decision on the application to reopen the claim of service connection for a low back disability is favorable to the Veteran, no further action is required to comply with the VCAA. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a decision in April 1980, the RO denied service connection for a low back disability, concluding that the evidence did not show a chronic low back disability was incurred in or aggravated during service.  




In a letter, dated in May 1980, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  The Veteran did not initiate an appeal of the April 1980 RO rating decision.  Thus, the rating decision by the RO in April 1980 became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156. 

The evidence of record at the time of the rating decision in April 1980 is summarized as follows.  The service records show that the Veteran served on active duty from March 1969 to December 1971.  The service treatment records show that the Veteran was treated for back complaints in May and June 1969 during physical training and in October 1969 after he had slipped and fallen.  On the separation physical examination in October 1971, the spine was evaluated as clinically normal, and on a form dated in December 1971 before he was discharged, he indicated that his medical condition had not changed since his physical examination.  

In a February 1980 statement, the Veteran indicated that since his discharge, he has received treatment on his back.  He submitted private medical records dated from May 1974 to May 1979, showing intermittent treatment for complaints of severe low back pain.  At the time of a VA examination in April 1980, the Veteran reported that he injured his back during basic training in the military, which was followed by sick call on several occasions.  After service, he reported that he re-injured his back at work in 1973 and that since then he had been seen by a doctor intermittently for back treatment.  The diagnosis was residuals of injury to the low back.  X-rays of the lumbosacral spine were within normal limits.   







Current Claim to Reopen

As the unappealed rating decision in April 1980 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claims.  38 U.S.C.A. § 5108. 

Where, as here, a claim of service connection has previously been denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

As the Veteran's application to reopen the claim was received in July 2004, the current regulatory definition of new and material evidence applies. 

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 



In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim. 

Analysis

The additional evidence added to the file since the April 1980 rating decision includes private and VA medical evidence of examination and treatment for low back complaints from 1986, and statements from the Veteran.  Current evidence, as provided by a VA examination in June 2010, shows a diagnosis of osteoarthrosis of the lumbar spine, degenerative disc disease of the lumbar spine, and myofascial lumbar syndrome.  Of particular note of the additional records added to the file are VA outpatient records dated in December 1986 and June 1987, indicating that the Veteran had had chronic, intermittent low back pain since 1969, while exercising in basic training.  It was noted that he was a mailman and occasionally missed work due to low back pain, with the most recent episode occurring in December 1986.  X-rays of the lumbosacral spine then showed slight disc space narrowing at L5-S1.    

The evidence is new and material because it relates to the unestablished fact necessary to substantiate the low back disability claim.  That is, the evidence appears to link a current low back disability to an injury during service.  There was not previously of record a medical nexus between the low back injury that was documented in 1969 and a current low back disability.  Also, the evidence shows continuing pathology for the back condition and appears to show that the condition was of a chronic nature during and since service.  The absence of such facts was the basis for the prior denial of the claim. 

The Veteran's statements to the effect that he has experienced chronic, intermittent low back pain ever since an initial back injury during basic training in 1969, as well as since a rocket-propelled grenade explosion near him during combat service, is also important for providing evidence of chronicity during service and continuity of symptomatology of the claimed condition after service.  



Such was not known by the RO when it previously considered the claim in 1980.  To that end, it is noted that for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

As the evidence is new and material, the claim of service connection for a low back disability is reopened. 


ORDER

As new and material evidence has been presented, the claim of service connection for a low back disability is reopened, and to this extent only the appeal is granted.  


REMAND

Prior to considering the claim of service connection for a low back disability on the merits, under the duty to assist additional evidentiary development is needed, including a VA medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is noted that the Veteran underwent a VA examination in June 2010, to address the underlying issue of whether any current low back disability was etiologically related to the back complaints documented in the service treatment records or otherwise to service, to include the Veteran's combat service.  The examiner provided an opinion unfavorable to the Veteran's claims; however, it is noted that additional VA records dated in the 1980s, which reflect low back treatment, were subsequently added to the claims file and not reviewed by the examiner.  Under the duty to assist, another opinion taking into account all relevant evidence of record should be obtained.   





In regard to the claim of service connection for a right arm disability claimed as secondary to the service-connected shell fragment wounds of the right shoulder, the Board in November 2009 remanded the case for an addendum opinion because the VA examiner's conclusion in June 2008 was deemed inadequate on the basis that it was speculative.  In June 2010, the same VA examiner stated that he was unable to render an opinion without speculation. 

Since the Board's remand in November 2009, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis, and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  

As it is not clear that the VA examiner considered all procurable and assembled data, further development is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an examiner other that the one, who conducted the examinations in 2008 and in 2010 to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), 





or an opinion is not possible without resort to speculation that any current low back disability is etiologically related to the back complaints documented in the service treatment records or otherwise related to service including the Veteran's combat service. 

The VA examiner is asked to consider the following significant facts of the case.  In statements, the Veteran indicated that he has had chronic low back pain ever since an injury during basic training in 1969 and later when a rocket-propelled grenade exploded near him, which the Veteran is competent to describe.  

The service treatment records show treatment for the Veteran's back in May and June 1969 after physical training and in October 1969 when he fell; the separation physical examination in October 1971 does not reflect any abnormality of the low back.  

After service, private medical records show that the Veteran was treated for complaints of severe low back pain intermittently between 1974 and 1979.  On a VA examination in April 1980, the Veteran complained of a back injury during basic training and after service of a re-injury in 1973 while on the job (the record is unclear as to whether the Veteran received worker's compensation for this) and the diagnosis was residuals of a low back injury; X-rays of the lumbosacral were normal at that time.  VA records in 1986 and 1987 reflect complaints of chronic, intermittent low back pain dating to basic training in 1969; 


X-rays of the lumbar spine at that time reportedly showed slight disc space narrowing at L5-S1, which was stated as normal for his age.  A private record in November 1996 showed a diagnosis of lumbar syndrome with degenerative disc disease and some degenerative spondylosis.  A VA examiner in June 2005 diagnosed degenerative arthritis of the lumbar spine. In June 2010, the diagnoses were osteoarthrosis of the lumbar spine, degenerative disc disease of the lumbar spine, and myofascial lumbar syndrome.

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are several potential causes, if so, identify the other potential causes, when the events in service are not more likely than any other to cause the Veteran's current low back disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge and, if necessary, after a review of the medical literature.   

The Veteran's file must be made available to the VA examiner for review.




2.  Afford the Veteran a VA examination by an examiner other that the one, who conducted the examinations in 2008 and in 2010 to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that any current right arm or hand condition is etiologically related to the service-connected shell fragment wound of the right shoulder. 

The Veteran's file must be made available to the VA examiner for review. 

3.  After the requested development has been completed, adjudicate the claims.  If any benefit sought on appeal is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


